Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 14, 2019

                                       No. 04-18-00883-CR

                                     April Loreace Williams,
                                            Appellant

                                                 v.

                                       The State of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0874-CR-B
                          Honorable Jessica Crawford, Judge Presiding


                                         ORDER
       The reporter’s record was due to be filed with this court on February 27, 2019. See TEX.
R. APP. P. 35.1. On March 6, 2019, court reporter Lori Schmid filed a notification of late record.
She advised the court that she had not yet received a designation of record.
       We ordered Appellant to provide written proof that the record has been requested, and
Appellant timely filed a response showing she has requested the reporter’s record.
       Court reporter Lori Schmid’s reporter’s record is due on April 11, 2019.
If the reporter’s record is not filed with this court by April 11, 2019, any requests for additional
time to file the record must be accompanied by a signed, written status report. The report must
describe the transcript by day with the date, description, page counts, and remarks for each day.
The page counts must include the total number of pages, the number of pages edited, proofread,
and formatted into the required electronic form (including bookmarks). The report may describe
any unusual aspects of the record. The report must describe any problems the court reporter
reasonably believes may delay the completion of the record beyond the extended date. A
preferred form for the status report, with an accompanying example, is attached to this order.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court